ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent repeatedly failed to respond to discovery requests in a wrongful death action he filed on behalf of a client. He later did not comply with the trial court’s order compelling that discovery. After missing a hearing on the motion to compel, the respondent failed promptly to comply with the court’s order that he pay sanctions. During the pen-dency of that case, the respondent borrowed $700 from his client.
Violations: The respondent violated Ind. Professional Conduct Rule 3.4(d) by failing to make a reasonably diligent effort to comply with a legally proper discovery request by an opposing party. By knowingly disobeying the orders of the court regarding those discovery requests and sanctions therefor, the respondent violated Prof.Cond.R. 3.4(c). By entering into a loan transaction with his clients that was not in writing and without advising them of the opportunity to consult with independent counsel, the respondent violated Prof. Cond.R. 1.8(a).
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.